Title: From Thomas Jefferson to Adam Lindsay, 22 June 1792
From: Jefferson, Thomas
To: Lindsay, Adam



Sir
Philadelphia June 22. 1792.

This being the first moment since the rising of Congress, that it has been in my power to take up my private letters wanting answers, I make it my first duty to acknolege the receipt of yours of Apr. 12. and the two casks of cyder by Capt. Tatem, and to inclose a bill of 6 ⅔ dollars which with the 24 ½ dollars in my letter of Apr. 9. make up the amount. I pray you to accept my thanks for your attention. We have nothing new here but what the public papers have given you, except the arrival here of the famous Mohawk chief Capt. Brandt. I am with much esteem Sir your most obedient humble servt

Th: Jefferson

